962 F.2d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Jerry Lynn HIGH, d/b/a Jerry's Calabash Seafood, Petitioner.
No. 92-8039.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 6, 1992Decided:  May 7, 1992

On Petition for Writ of Mandamus.
Petition denied by unpublished per curiam opinion.
Jerry Lynn High, Petitioner Pro Se.
PETITION DENIED
Before WILKINSON, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Jerry Lynn High, an inmate at the Southern Correctional Institution in Troy, North Carolina, filed this mandamus petition seeking an order staying bankruptcy court proceedings, specifically a sale of property.  Mandamus relief is only appropriate where the petitioner shows that he has a clear right to the relief requested.   In re First Fed.  Savs. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).  High failed to make such a showing.  Therefore, we deny the petition.


2
High also seeks a stay of the sale of his property pending the resolution of alleged errors in the bankruptcy proceedings.  In order to obtain a stay pending an appeal, the moving party must make certain showings which High has not done.   See Alexandria v. Helms, 719 F.2d 699, 700 (4th Cir. 1983);   Long v. Robinson, 432 F.2d 977, 979 (4th Cir. 1970).  High also has not shown that he applied to a lower court for the stay.  See Fed.  R. App.  P. 8(a).  Accordingly, we deny his motion.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED